Citation Nr: 1145524	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-18 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1967 to March 1969.  He had service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for PTSD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 
38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(1) (2011);  see also 38 U.S.C.A. § 1154(b) (West 2002).  "Engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile instrumentality.  VAOPGCPREC 12-99.
Upon preliminary review, the Board finds that further development is necessary before a decision on the merits may be made.  The Veteran was not afforded a VA examination regarding service connection for PTSD.  The RO determined that the Veteran did not provide enough information about his claimed stressors to attempt any verification.  However, VA has revised the regulations regarding stressor verification.  Under the revised PTSD regulation, if a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, the Veteran was diagnosed with PTSD in September 2006.  He received the Vietnam Campaign Medal and the Vietnam Service Medal.  The record also contains statements from the Veteran describing several claimed stressors including running over a civilian while driving a large truck, being fired upon while on patrol, and seeing a fellow service-member killed by enemy machine gun fire during an ambush.  A private treatment record dated in January 2007 also reflects a diagnosis of PTSD, but was not related by the private examiner to any specific stressor or stressors.  

Under 38 C.F.R. § 3.304(f)(3), because the Veteran was in Vietnam, a hostile enemy area, the Board finds that verification is not required regarding some of the  reported stressors, specifically, hostile enemy actions of small arms fire.  Additionally, the Board notes the Veteran's military occupation specialty (MOS) as a heavy vehicle driver, which suggests proximity to hostile enemy military activity.  The Board also notes that the Veteran attends the "Combat Stress Group" meetings at the VA Medical Center in Long Beach, California, which is a closed group for treatment of combat-related PTSD.  

Based on the information above, the Board finds that a VA examination is required to determine whether the Veteran's current PTSD is related to any of the reported in-service stressful events during active service in Vietnam.  The VA examiner should specifically address whether any diagnosis of PTSD is due to fear of hostile military activity, whether the claimed stressors are adequate to support a diagnosis of PTSD, and whether the claimed stressors led to the Veteran's PTSD.

The most recent VA treatment records in the claims file are dated in 
December 2008.  Because the Veteran has indicated that he has continued to receive regular treatment for his PTSD since that time, there are likely additional VA treatment records pertinent to the claim that are outstanding.  Because these may include records that are pertinent to the Veteran's claim for service connection for PTSD, they should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file records from the VA Medical Center in Long Beach, California, dated from December 2008 to the present.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. 
§ 3.159(e) (2011).

2.  Thereafter, the Veteran should be scheduled for a VA PTSD examination to ascertain the nature and etiology of any current psychiatric disability, to specifically include PTSD.  The examiner should review the relevant 
documents in the claims file in conjunction with the examination, examine the Veteran, conduct any tests deemed medically advisable, and render a diagnosis(es) for any current psychiatric disability.  The examiner is asked to provide the following opinions: 

A.  Are the reported in-service stressors adequate to support a diagnosis of PTSD?  Please specifically state whether or not the underlying stressor(s) upon which a PTSD diagnosis is rendered is(are) related to a fear of hostile military activity.

B.  Is it at least as likely as not (a 50 percent or higher degree of probability) that PTSD, or any other diagnosed psychiatric disorder, is related to reported in-service stressors?

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be provided for the opinion given.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for PTSD should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC), and afford them the appropriate time period for response.

The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim in question as a result of this action.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


